Fourth Court of Appeals
                                San Antonio, Texas
                                       May 13, 2019

                                    No. 04-18-00129-CV

                  STANTON P. BELL, et al., Appellants/Cross-Appellees,
                                   Appellants

                                             v.

            CHESAPEAKE EXPLORATION, LLC, Appellee/Cross-Appellant,
                              Appellees

                 From the 224th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016CI22093
                      Honorable Cathleen M. Stryker, Judge Presiding

                                      ORDER
Sitting:      Sandee Bryan Marion, Chief Justice
              Rebeca C. Martinez, Justice
              Patricia O. Alvarez, Justice
              Luz Elena D. Chapa, Justice
              Irene Rios, Justice
              Beth Watkins, Justice
              Liza A. Rodriguez, Justice

     The court has considered the appellees’ motion for rehearing en banc, and the motion is
DENIED.

                                                   _________________________________
                                                   Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of May, 2019.


                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court